Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/952,075 BOW STAND FOR SPLIT LIMB ARCHERY BOWS, filed on 11/18/2020.  Claims 1-15 are allowed.  




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach an upright clamp section; a lower clamp section extending perpendicularly from the upright clamp section; an upper clamp section spaced from the lower clamp section and extending perpendicularly from the upright clamp section; at least one open gap formed between the upright clamp section, the upper clamp section, and the lower clamp section, the at least one gap being of sufficient height for receiving at least one of the first and second limb segments; wherein the at least one upper clamp portion is adapted for being positioned in the elongate slot in a first orientation with the upper clamp portion extending parallel with the limb segments, and is rotatable about a vertical axis to a second orientation perpendicular to the first orientation such that the upper clamp section is oriented perpendicular to the first and second limb segments with the at least one open gap receiving at least one of the first and second limb segments to thereby retain the lower split limb portion on the bow stand in combination with  bow stand for supporting at least one leg for supporting the archery bow.  The patent No. 9568270 shows a similar bow stand having inwardly facing clamp jaws for holding the outside of the split bow limb and does not disclose a jaw going inside of the split slot and being rotated to hold the bow.  D819159 to Leis et al. teaches a bow stand with external jaws.  However, there is no teaching or figures to show how the device may be used with a bow in regards to being put inside the slot or rotated. The design patent teachings are speculative and not enough evidence to support an obviousness rejection.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/4/22